DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 1/7/2021 is acknowledged.  The traversal is on the ground(s) that the preliminary amendment was overlooked.  This is persuasive. The election/restriction requirement is withdrawn. Claims 39-45, 84-90, 93, and 126-130 are pending and examined below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 and 4/2/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39-45, 84-90, 93, and 126-130  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo US 20140119716 A1, hereinafter Ohtomo, in view of KIM JIN HYO KR20160024562A, hereinafter, Hyo.
As to claim 39, Ohtomo discloses a method for coordinating an action comprising: 
receiving a position of a target [Ohtomo: 0094 waypoint=target]; 
generating a moving path based on the position of the target to maintain a first unmanned aerial vehicle (UAV) at a position relative to the target [Ohtomo: 0094 hovering=maintain position]; 
receiving a command to perform an action [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing]; and 
performing the action in coordination with the second UAV [Ohtomo:  0094-0096 e.g., performing the determination].
Ohtomo captures images, but does not explicitly disclose using the UAVs together to determin obstacles. Hyo discloses:
receiving an image from a second UAV [Hyo: 0115 “The receiver 162 may receive second marker information and second image information from the second UAV 120.”]; 
[Hyo: 0122 “The stereo vision processor 166 may perform stereo vision processing based on the base line length, the first image information, and the second image information. The stereo vision processor 166 calculates depth information of an obstacle included in the first image information and the second image information through the stereo vision processing.”]; 
altering the moving path based on the identification of the obstacle [Hyo: 0125 “The unmanned ground vehicle may set a driving route to avoid the obstacle based on the depth map.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image processing of Ohtomo to include obstacle detection of Hyo as it merely involves using a known device in a known way with predictable results for the benefit of avoiding collision.
As to claim 40, Ohtomo in view of Hyo discloses further comprising tracking the target with a camera [Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.], wherein the camera is attached to the first UAV [Ohtomo: “The aerial photogrammetric system primarily comprises two unmanned aerial vehicles (UAV's) 1a and 1b where cameras for photogrammetry”].
As to claim 41, Ohtomo in view of Hyo discloses wherein the action includes taking a picture of the target at a predetermined time [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing and executing a picture].
As to claim 42, Ohtomo in view of Hyo discloses further comprising: receiving a second image from the second UAV; and generating a combined image using the image and the second image to create a bullet time effect [Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.].
[Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.] .
As to claim 44, Ohtomo in view of Hyo discloses wherein the command to perform the action is received when the target enters the first or second field of view [Ohtomo: 0066, 0090 e.g., enters the waypoint/target area and starts the synchronizing process.].
As to claim 45, Ohtomo in view of Hyo discloses wherein the command to perform the action includes a command to take a picture [Ohtomo:  0094-0096].
As to claim 84, Ohtomo discloses a non-transitory computer-readable medium storing instructions that, when executed, cause a first unmanned aerial vehicle (UAV) to perform a method for coordinating actions [Ohtomo: Fig. 4 #22], the method comprising: 
receiving a position of a target [Ohtomo: 0094 waypoint=target]; 
generating a moving path based on the position of the target for maintaining the first UAV at a position relative to the target [Ohtomo: 0094 hovering=maintain position]; 
receiving a command to perform an action; and performing the action in coordination with the second UAV action [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing].
Ohtomo captures images, but does not explicitly disclose using the UAVs together to determin obstacles. Hyo discloses:
receiving an image from a second UAV [Hyo: 0115 “The receiver 162 may receive second marker information and second image information from the second UAV 120.”]; 
identifying an obstacle in the image from the second UAV [Hyo: 0122 “The stereo vision processor 166 may perform stereo vision processing based on the base line length, the first image information, and the second image information. The stereo vision processor 166 calculates depth information of an obstacle included in the first image information and the second image information through the stereo vision processing.”]; 
altering the moving path based on the identification of the obstacle [Hyo: 0125 “The unmanned ground vehicle may set a driving route to avoid the obstacle based on the depth map.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image processing of Ohtomo to include obstacle detection of Hyo as it merely involves using a known device in a known way with predictable results for the benefit of avoiding collision.
As to claim 85, Ohtomo in view of Hyo discloses wherein the method further comprises tracking the target with a camera [Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.], wherein the camera is attached to the first UAV [Ohtomo: “The aerial photogrammetric system primarily comprises two unmanned aerial vehicles (UAV's) 1a and 1b where cameras for photogrammetry”].
As to claim 86, Ohtomo in view of Hyo discloses wherein the action includes taking a picture of the target at a predetermined time [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing and executing a picture].
As to claim 87, Ohtomo in view of Hyo discloses wherein the method further comprises: receiving a second image from the second UAV; and generating a combined image using the image and the second image to create a bullet time effect [Ohtomo: Fig. 8a the synchronized photos allows a bullet time effect ].
As to claim 88, Ohtomo in view of Hyo discloses wherein the first UAV has a first camera with a first field of view pointed at a first point in space, and the second UAV has a second camera with a second field of view pointed at a second point in space [Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.].
As to claim 89, Ohtomo in view of Hyo discloses wherein the command to perform the action is received when the target enters the first or second field of view [Ohtomo: 0066, 0090 e.g., enters the waypoint/target area and starts the synchronizing process.].
As to claim 90, Ohtomo in view of Hyo discloses wherein the command to perform the action includes a command to take a picture [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing and executing a picture].
As to claim 93, Ohtomo discloses a system for coordinating an action comprising: 
one or more microprocessors [Ohtomo: Fig. 4 e.g.,  units]; and 
a controller running on said one or more microprocessors [Ohtomo: Fig. 4 #20], the controller configured to: 
receive a position of a target [Ohtomo: 0094 waypoint=target]; 
generate a moving path based on the position of the target to maintain a first unmanned aerial vehicle (UAV) at a position relative to the target [Ohtomo: 0094 hovering=maintain position]; 
receive a command to perform an action [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing]; and 
perform the action in coordination with the second UAV [Ohtomo:  0094-0096 e.g., performing the determination].
Ohtomo captures images, but does not explicitly disclose using the UAVs together to determin obstacles. Hyo discloses:
receive an image from a second UAV [Hyo: 0115 “The receiver 162 may receive second marker information and second image information from the second UAV 120.”]; 
[Hyo: 0122 “The stereo vision processor 166 may perform stereo vision processing based on the base line length, the first image information, and the second image information. The stereo vision processor 166 calculates depth information of an obstacle included in the first image information and the second image information through the stereo vision processing.”]; 
alter the moving path based on the identification of the obstacle [Hyo: 0125 “The unmanned ground vehicle may set a driving route to avoid the obstacle based on the depth map.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image processing of Ohtomo to include obstacle detection of Hyo as it merely involves using a known device in a known way with predictable results for the benefit of avoiding collision.
As to claim 126, wherein the controller is configured further comprising an eighth module, wherein the eighth module operates to track the target with a camera [Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.], wherein the camera is attached to the first UAV [Ohtomo: “The aerial photogrammetric system primarily comprises two unmanned aerial vehicles (UAV's) 1a and 1b where cameras for photogrammetry”].
As to claim 127, Ohtomo in view of Hyo discloses wherein the action includes taking a picture of the target at a predetermined time [Ohtomo:  0094-0096 e.g., the process of determining a shutter timing and executing a picture].
As to claim 128, Ohtomo in view of Hyo discloses wherein the controller is configured to further comprising: a ninth module, wherein the ninth module operates to receive a second image from the second UAV; and a tenth module, wherein the tenth module operates to generate a combined image using the image and the second image to create a bullet time effect [Ohtomo: Fig. 8a the synchronized photos allows a bullet time effect ].
[Ohtomo: 0011-0013 tracking the waypoint/target land by setting the camera field of view and UAV height along with shutter timing so the target is tracked spatially and temporally between the UAVs.].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20090021423 A1 plurality of vehicles using a tomographic reconstruction process.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665